Title: Samuel A. Storrow to James Madison, 18 February 1828
From: Storrow, Samuel A.
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Farley
                                
                                 Feb: 18th ’28
                            
                        

                        Your note of the 12th reached me on saturday last. The package to which it refers is safe and has been too
                            long in my hands. It was given to me by Mr Sparks in Boston during the month of october last. I reached my own dwelling in
                            november, & late as it was I was unwilling to forego the hope that I might be the bearer of it myself to
                            montpelier. Unexpected duties called me from home in December & forced me to spend the greater part of January in
                            Richmond. I assign this as reason for not having delivered the package personally; for not informing you that it was in my
                            possession I have no excuse. I say it to my shame.
                        It is not too large for the mail. Shall I trust it to that conveyance? Certain Gentlemen of the orange bar
                            will found at our Court on the 18th of the next month. Is there any one of them to whom I shall commit it? Failing to
                            receive your orders as to either of these modes I shall put it into the hands of Doctor Winston.
                        The Ladies beg to be commended to Mrs Madison. Mr Carter & myself unite with them. To yourself we
                            unitedly present our most respectful salutations
                        
                            
                                S A Storrow
                            
                        
                    